   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 1 of 7 PageID #: 36



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ROBERT L. WHITTAKER,                               )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )            No. 1:19-cv-211-SRC
                                                   )
COOK II GREEN,                                     )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Robert L. Whittaker, a prisoner,

for leave to commence this civil action without prepaying fees or costs. Having reviewed the

motion and the financial information submitted in support, the Court has determined to grant the

motion, and assess an initial partial filing fee of $2.63. Additionally, for the reasons discussed

below, the Court will dismiss this action, without prejudice.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 2 of 7 PageID #: 37



        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $11.85 and an average monthly balance of $13.14. The Court will

therefore assess an initial partial filing fee of $2.63, which is twenty percent of plaintiff’s average

monthly balance.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). To

determine whether an action states a claim upon which relief can be granted, the Court engages in

a two-step inquiry. First, the Court determines whether the allegations in the complaint are entitled

to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Allegations are not entitled

to the assumption of truth if they are merely “legal conclusions” or “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Id. at 678.

Second, the Court determines whether the complaint contains sufficient factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Id. (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       A claim is facially plausible when “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,” id., and

“raise[s] a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Where the well-

pleaded facts do not permit the inference of more than the “mere possibility of misconduct,” the

complaint has alleged, but has not shown, that the pleader is entitled to relief. Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)); see also Twombly, 550 U.S. at 557 (if the well-pleaded facts

are merely consistent with wrongdoing, the complaint stops short of the line between possibility

and plausibility). Determining whether a complaint states a plausible claim is a context-specific



                                                   2
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 3 of 7 PageID #: 38



task that requires the court to draw upon judicial experience and common sense. Iqbal, 556 U.S.

at 679.

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

          In assessing whether an action is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B),

courts may consider materials that are attached to the complaint as exhibits. Reynolds v. Dormire,

636 F.3d 976, 979 (8th Cir. 2011) (citations omitted), Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).

                                             The Complaint

          Plaintiff is incarcerated at the Northeast Correctional Center, but his claims for relief arose

at the Southeast Correctional Center (“SECC”). He brings this action pursuant to 42 U.S.C. § 1983

against “Cook II Green,” who plaintiff identifies as a member of the SECC staff. Plaintiff sues the

defendant in an individual capacity.

          Plaintiff alleges he was “sexually harassed while working in the kitchen at Southeast Mo.

Corrections by Cook II Green.” This occurred on several occasions during the time November

2018 through January 2019, while plaintiff was serving food on line one and two. The behavior



                                                    3
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 4 of 7 PageID #: 39



made plaintiff feel uncomfortable and “disrespected.” It stopped when plaintiff said “enough is

enough” and talked to the defendant about his behavior. Plaintiff seeks $1 million in damages.

         Plaintiff grieved the matter using the prison’s grievance procedure. He attached to the

complaint copies of the Informal Resolution Request (“IRR”), IRR Response, Grievance, and

Grievance Response, along with a copy of a letter he received advising him to contact the SECC

Administration for more information about his allegations. These materials are considered part of

the complaint for all purposes. Fed. R. Civ. P. 10(c).

         In the IRR, plaintiff alleged that “Staff Green said some offensive stuff to [him] again

which is sexually homosexual language.” He alleged that Green “told [him] to take the [expletive]

out of [his] mouth so he could hear [him].” On another occasion, Green held a sausage in his hand

and asked plaintiff if he had ever had one in his mouth. The IRR Response noted that plaintiff had

complained about Green’s unprofessional and inappropriate sexual comments, that plaintiff’s

complaint had been placed under PREA review, and that plaintiff could proceed to the grievance

stage of the process. Plaintiff then filed a Grievance in which he alleged that Green told him to

“take the [expletive] out of your mouth,” and on another occasion “wiggled a dinner sausage which

looks [like] a hot dog and stated to [him] have you ever had one of these in your mouth.” Plaintiff

claimed that Green offended him, and that Green and another inmate “made light of the gesture

joke.”

         Plaintiff attached a statement to the Grievance. Therein, he alleged that Green and an

inmate named Perkins made a joke, and then one of them (presumably Green) made a comment

about forcing a hot dog in plaintiff’s mouth. Plaintiff was “steaming mad because [he] couldn’t

believe Cook II Green was disrespecting [him] again in this manner.” Plaintiff fell behind in his

work, and Green came to his area to help him catch up. However, Green continued to “make sexual



                                                 4
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 5 of 7 PageID #: 40



advancement and comments,” and plaintiff told him to return to his own area. Green spoke to

plaintiff “in a homosexual manner,” which made plaintiff feel very uncomfortable. He described

Green’s behavior as “creepy.” Plaintiff wrote: “hot dog, wiggling, standing next to me, it’s all on

tape.”

                                                   Discussion

         The way a person is treated while incarcerated, and the conditions of his confinement, are

subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual punishment

and provides a “right to safe and humane conditions of confinement.” Brown v. Fortner, 518 F.3d

552, 558 (8th Cir. 2008) (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994)). A successful claim

under the Eighth Amendment requires that the plaintiff show “[a] denial of safe and humane

conditions” resulting “from an officer's deliberate indifference to a prisoner's safety.” Id. (quoting

Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990)). Deliberate indifference requires “more than

mere negligence,” but does not require acting “for the very purpose of causing harm or with

knowledge that harm will result.” Farmer, 511 U.S. at 835.

         In the case at bar, given the facts plaintiff has alleged in support of his claims, it is clear he

cannot state a viable claim under 42 U.S.C. § 1983. Plaintiff alleges that Green engaged in verbal

sexual harassment, sometimes while displaying a hot dog or sausage. Plaintiff does not allege that

Green ever touched him or otherwise made physical contact. The Court has taken plaintiff’s

allegations as true, and certainly does not condone Green’s behavior. However, it is well

established that “mere words, without more, do not invade a federally protected right.” Burton v.

Livingston, 791 F.2d 97, 99 (8th Cir. 1986); see also King v. Olmsted County, 117 F.3d 1065, 1067

(8th Cir. 1997) (a verbal threat constitutes an actionable constitutional violation only when it is so

brutal or wantonly cruel as to shock the conscience), Martin v. Sargent, 780 F.2d 1334, 1338 (8th



                                                     5
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 6 of 7 PageID #: 41



Cir. 1985) (mere verbal threats are insufficient to state a claim of constitutional dimension).

Additionally, the Eighth Circuit has recognized that verbal sexual harassment without contact or

touching does not amount to a constitutional violation. Howard v. Everett, 208 F.3d 218 (8th Cir.

2000) (unpublished table decision).

       Therefore, the Court concludes that plaintiff has failed to state a claim upon which relief

may be granted. This is not a situation in which leave to amend is appropriate because plaintiff’s

claims clearly rest upon allegations that cannot state a viable claim for relief. The Court will

therefore dismiss this action at this time, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $2.63 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 4) is

DENIED as moot.




                                                  6
   Case: 1:19-cv-00211-SRC Doc. #: 9 Filed: 04/24/20 Page: 7 of 7 PageID #: 42



       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 24th day of April, 2020.




                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                             7
